Title: Elisha Smith to James Madison, 24 August 1831
From: Smith, Elisha
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Rockcastle County Kentucky Mount Vernon
                                
                                Augt. 24. 1831
                            
                        
                        I have read with much pleasure and instruction your late letter to Mr Ingersol on the U. S. Bank. It has been
                            the pleasure of the citizens of this County to honur me with a seat in the Legislature. The expediency of re-charting that
                            institution I know will command the attention of the next Legislature. My prepossessions are in favor of the Bank. As to
                            its Constitutionality it is not now to be questioned, and as to the expediency of a National Bank I have no doubt, but
                            wheather the Present Charter should be extended, without modification I am some what at a loss.
                        Knowing your long experience with the affairs and policy of the Government, that you are unconnected with
                            Political Parties, and have no motives to conceal an Opinion, where the interest of the Nation is involved, will I trust
                            plead the appoligy of this Communication. As information is my only object, be pleased as soon as convenient to give me
                            your opinion upon the following points. Your compliance will be gratefully remembered.
                        First, Is it expedient to extend the Present Charter of the Bank without modification, Or should the Charter
                            be so modified as to permit the stock to be raised by new subscription.
                        2d. Is there any thing objectionable in foreigners holding stock in the Present Charter.
                        3d. Is not the Bank essentially necessary to an eficient administration of the fiscal concerns of the
                            Government.
                        4. What is your opinion upon that clause of the Federal Constitution prohibiting the states from emiting
                            Bills of credit, and can the States (Constitutionally) create corporations such for instance as the Bank of Virginia. Our
                            State Elections have closed with a majority of 12 for Mr. Clay) upon joint ballot. I think it likely Mr. Clay will go in
                            to the U. S. Sennate. Accept the assurance of my ardent wishes for your heath, happiness and a long life.
                        
                            
                                Elisha Smith
                            
                        
                    